Citation Nr: 1730488	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-00 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2017, the Veteran testified at a videoconference hearing at VA RO in Waco, Texas, before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the electronic record.

The issues of entitlement to service connection for a low back disability and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 1995 rating decision denied service connection for a right knee disability on the basis that a permanent residual or chronic disability was not shown by the evidence of record; the August 2003 rating decision continued that denial. The Veteran did not appeal the August 2003 decision, or submit new and material evidence within the relevant appeal period.
2. A May 1984 rating decision denied service connection for a low back disability on the basis that a low back disability was not incurred in or aggravated by active service; multiple subsequent rating decisions have continued the May 1984 denial, most recently in August 2003.  The Veteran did not appeal the August 2003 decision, or submit new and material evidence within the relevant appeal period.

3. The evidence received since the August 2003 rating decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a right knee disability and a low back disability.


CONCLUSIONS OF LAW

1. The criteria for reopening the claim of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for reopening the claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final rating decision or Board decision may not be reopened, and a claim based on the same factual analysis may not be considered. 38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim). 

In a May 1984 rating decision, the RO denied service connection for a low back disability as there was no evidence that the Veteran had a low back disability which was incurred in or aggravated by service.  The Veteran appealed that decision and the Board denied service connection for the low back in August 1985.  That decision became final.  38 C.F.R. § 20.1100.  The Veteran requested that the RO reopen the claim on multiple occasions and was denied.  The last prior final denial of the Veteran's request to reopen the claim was in an August 2003 rating decision.  

In an October 1995 rating decision, the RO denied service connection for a right knee disability as there was no evidence that the Veteran had a right knee disability which was incurred in or aggravated by service.  The RO continued the October 1995 denial in the August 2003 rating decision.  The last prior final denial of the Veteran's request to reopen the claim was in August 2003.  

The Veteran did not file a notice of disagreement with the August 2003 rating decision, with respect to the claim to reopen either the claim for entitlement to service connection for a low back disability or the claim of entitlement to service connection for a right knee disability, nor did the Veteran submit new and material evidence relating to either claim within one year of the August 2003 rating decision.  38 C.F.R. § 3.156.  As such, the August 2003 rating decision is final.

Evidence of record at the time of the August 2003 rating decision included the Veteran's post-service outpatient medical records.  Evidence received subsequent to the August 2003 rating decision includes an April 2013 VA examination noting a diagnosis of osteoarthritis in the Veteran's bilateral knees.  Also submitted subsequent to the August 2003 rating decision are medical records suggesting the Veteran has a diagnosis of osteoarthritis in his lumbar spine, as well as a March 2012 magnetic resonance imaging scan (MRI) report, conducted on VA examination, documenting disc abnormalities.

In this case, the claims were originally denied because there was no evidence that the Veteran had suffered from a right knee or low back disability that could be linked to his active service.  As the evidence received since the August 2003 rating decision indicates that the Veteran suffers from a right knee disability and a low back disability, this evidence is new and material.  This medical evidence is not cumulative or redundant of the evidence previously of record. Moreover, it raises a reasonable possibility of substantiating the claims. Accordingly, reopening of the claims of entitlement to service connection for a right knee disability and entitlement to service connection for a low back disability is warranted.  


ORDER

The claim of entitlement to service connection for a right knee disability is reopened; to this extent only, the appeal is granted.

The claim of entitlement to service connection for a low back disability is reopened; to this extent only, the appeal is granted.


REMAND

The Board finds that additional development is necessary before the Veteran's remaining claims on appeal can be decided.

Low back disability

The Veteran alleges that he suffers from a back disability incurred in service when he moved heavy objects.  The Veteran's service medical records contain references to multiple complaints of back pain and a low back strain.

The Veteran's post-service treatment records show repeated complaints of low back pain and suggest the Veteran suffers from osteoarthritis of the lumbar spine.  A March 2012 VA examination report contains a MRI of the lumbar spine which revealed disc abnormalities.

In May 2012, the Veteran was afforded a VA examination.  At that time, the VA examiner opined that the Veteran's low back disability was not caused by or related to his service-connected left knee disability.  In providing this opinion the examiner noted there was "no evidence that the Veteran's left knee condition caused a gait disturbance by his favoring one leg over the other since he had pain in both knees."  During a 2013 VA examination, however, the examiner reported that the "knee pain affects his gait, requiring him to use a cane for all ambulation."  Furthermore, the examiner did not provide an opinion pertaining to direct service connection and the Veteran's service treatment records document treatment for low back pain during active service.  As such, a new VA examination to determine the etiology of the Veteran's low back disability is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 




Right knee disability

At the Veteran's March 2017 Board hearing, he reported that he injured both his right and left knees in a fall while on active service.  A November 1980 service treatment record documents that the Veteran complained of right knee pain while on active service.  

The Veteran has been afforded several VA examinations.  The October 2010 examination concluded the right knee was less likely a result of service and indicated that the explanation for the inservice findings was simply trauma and 15 years later the knee was considered nominal.  The 2012 examination focused upon whether the right knee was secondary to the left knee.  Significantly, the Veteran testified that he had continuous pain since service.  As noted above, a subsequent 2013 VA examination noted an altered gait.  Therefore, a new VA examination is warranted to determine the nature and etiology of the Veteran's right knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examinations in order to determine the nature and etiology of any currently diagnosed right knee and low back disabilities.   Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report. The examiner should review the claims file.  After reviewing the claim file, the examiner is asked to respond to the following:

a) Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right knee disability was incurred in or caused by his active service, to include the reported fall and the documented treatment for right knee pain therein. 

b) whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right knee disability was caused or aggravated by (worsened beyond its normal progression) by the Veteran's service-connected left knee disability.

The examiner should discuss the March 2013 VA examination that noted the Veteran's knee pain affects his gait.

If aggravation is found, the examiner must provide a baseline level of severity of the Veteran's right knee disability prior to aggravation by the left knee disabilities.

c) Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed lumbar spine disability was incurred in or caused by active service, to include the documented treatment for low back pain therein.

d) whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed lumbar spine disability was caused or aggravated by (worsened beyond its normal progression) by the Veteran's service-connected left knee disability.

The examiner should discuss the March 2013 VA examination that noted the Veteran's knee pain affects his gait.

If aggravation is found, the examiner must provide a baseline level of severity of the Veteran's low back disability prior to aggravation by the left knee disabilities.

2. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


